Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			    Response to Applicant’s Arguments
	Applicant’s arguments filed 1/24/2022 have been fully considered, but they are not deemed to be persuasive.  Claim 1 is amended to incorporate the subject matter of claim 15 and recites “using a neural network to determine a weight for each axis or plane in each voxel of the generated 3D image; using a machine learning based image segmentation technique to segment the generated 3D image based at least in part on the determined weight for each axis or plane in each voxel of the generated 3D image.”  The feature of the previously-presented claim 15 had been rejected as obvious in the data segmentation using a neural network (official notice).  The Dou reference shows the segmentation of volumetric medical image using 3D kernel for convolution on each layer (Dou, figure 3), which teaches the claimed “using a neural network to determine a weight for each axis or plane in each voxel of the generated 3D image; using a machine learning based image segmentation technique to segment the generated 3D image based at least in part on the determined weight for each axis or plane in each voxel of the generated 3D image;” specifically, the claimed ‘weight for each axis or plane in each voxel” is taught by Dou’s 3D kernel in which the assigned weights in each dimension of the 3D kernel applying on each voxel’s neighboring x,y,z-coordinate sub-region to extract the feature of the voxel (Dou, 5.2. Visualization of 3D network kernels and features and 5.3. Qualitative comparison of heart segmentation results), and the calculated error or loss is used to modify or update the weights of 3D kernel to further 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16, 19, 21, 24-25, 28-30, 34, 47 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (WO 2016/161198) in view of ZHOU et al (Deep convolutional neural network for segmentation of knee joint anatomy), and further in view of DOU et al (3D deeply supervised network for automated segmentation of volumetric medical images).
As per claim 1, Lee teaches the claimed “computer implemented method for generating a 3D printable model of a patient specific anatomic feature from 2D medical images,” in which the method comprising: “automatically generating a 3D image is automatically generated from a set of 2D medical images” (Lee, figure 4 — 2D image data 410; figure 5 — Obtain 2D image data 510; and [0142]); and “creating a 3D printable model of the patient specific anatomic feature is created from the segmented 3D image” (Lee, figure 4 - 3D model 480; figure 5 — Generate Output 3D Model Data 540). It is noted that lee does not explicitly teach “using a machine learning based image segmentation technique is used to segment the generated 3D image’; however, Lee’s 3D model generation system 420 (e.g., [0087]), which uses the CT scanned images of a human body to segment the slices of a printable 3D model, suggests “a machine learning based image segmentation technique” can be implemented to segment the generated 3D image (see also Zhou, figure 2 - a machine learning based image segmentation technique). 
It is noted that Lee and Zhou do not explicitly teach “using a neural network to determine a weight for each axis or plane in each voxel of the generated 3D image;” and the claimed segmentation technique is “based at least in part on the determined weight for each axis or plane in each voxel of the generated 3D image.”  However, 
Thus, it would have been obvious, in view of Zhou and Dou, to configure Lee’s method as claimed by using “a machine learning based image segmentation technique” to segment a 3D object. The motivation is to utilizing the machine learning neural network to implicitly detect complex nonlinear relationships between dependent and independent variables.

Claim 2 adds into claim 1 “wherein the set of 2D medical images are images from the patient taken from one or a combination of the following: CT, MRI, PET and/or SPCET scanner” (Lee, [0059] — CT scans or MRI scans; Zhou, 2.4 | Full segmentation pipeline - The 3D image volume of the knee joint is dissembled into a stack of 2D image slices; Dou, 1 Introduction).

Claim 3 adds into claim 1 “wherein 2D medical images from multiple scanning techniques are simultaneously processed” which is well-known in the medical image technology (e.g., the conventional multimodal imaging or multiplexed imaging refers to simultaneous production of signals for more than one imaging technique).

Claim 4 adds into claim 1 “wherein the set of 2D medical images is automatically pre-processed such that important or critical features of the patient specific anatomic feature are made visible within the 3D printable model” which is well-known in the image processing such as enhancement, noise reduction, ....

Claim 5 adds into claim 4 “wherein in which pre-processing of the 2D medical images is based on the specific anatomic feature, specific pathology of the patient or any downstream application such as pre-operative planning or training purpose” which is well-known in the art to pre-process the images based on a downstream application (e.g., the image enhancement software, the feature detection software, ...).

Claim 6 adds into claim 1 “wherein the set of 2D medical images is pre-processed to generate a new set of 2D medical images which are evenly distributed according to a predetermined orientation” which is well-known with the arrangement of the image slices of medical anatomic feature in which a sequence of 2D images (CT, MRI, light/electron microscopy, etc.) can be provided and used in building 3D models (see also Lee, [0084] — the axis 700; Zhou, 2.4 | Full segmentation pipeline).

Claim 7 adds into claim 6 “wherein in which the predetermined orientation is based on the patient specific anatomic feature, specific pathology of the patient or any downstream application such as pre-operative planning or training purpose’ which is obvious because the predetermined orientation determines the captured information of the 2D cross sections of the shape and structure of a human organ.

Claim 9 adds into claim 6 “wherein the predetermined orientation and spacing between each 2D medical image within the new set of 2D medical images are user configurable” which is obvious because the medical image slices’ orientation and spacing between them is determined by a medical technician taking these images.

Claim 10 adds into claim 1 “wherein a missing slice from the set of 2D medical images is automatically detected” which is obvious because the space between the captured slices are known, or keep tracked by the input system, a missing slice will immediately causes an alarm.

Claim 11 adds into claim 10 “wherein in which a 2D image corresponding to the missing slice is generated using interpolation techniques” which is well-known in medical image field because when the image slices are captured within a close distance, the data between consecutive slices are highly correlated, so the missing slice can be predicted, or generated through interpolation, from its neighbor slices.”



Claim 13 adds into claim 1 “wherein voxel based classification technique is used in which voxel information from each axis or plane is taken into account” (Lee, [0068)]; Dou, 5.2. Visualization of 3D network kernels and features and 5.3. Qualitative comparison of heart segmentation results).

Claim 14 adds into claim 1 “wherein a likelihood of a voxel of the 3D image having properties similar to the patient specific anatomic feature is calculated using a logistic or probabilistic function” (Lee, [0075]-[0076]; Zhou, 3 | RESULTS; Dou, 5.2. Visualization of 3D network kernels and features and 5.3. Qualitative comparison of heart segmentation results).

Claim 16 adds into claim 1 “wherein the segmentation technique is further improved using multi-channel training” (Zhou, 3 | RESULTS; Dou, 5.1. Learning curves and 3.1. 3D convolutional network).

Claim 19 adds into claim 1 “wherein a 3D mesh model of the patient specific anatomic feature is generated from the segmented 3D image, and the 3D printable model is generated from the 3D mesh model” (Lee, [0142], [(0145); Dou, figure 1).

Claim 21 adds into claim 1 “wherein points or areas in the 3D mesh model requiring further post processing steps are automatically detected” which is obvious, given a mesh model (Lee, [0145]), to detect points or areas on the generated model.

Claim 22 adds into claim 1 “wherein further post processing steps include placement of a dowel or other joining structure, and wherein the placement of the dowel or other joining structure is automatically determined” which is well known in the art, given a 3D model, to place additional structure into the generated 3D model (official notice).

Claim 24 adds into claim 1 “wherein parameters of the patient anatomic feature are automatically determined from the analysis of the generated 3D image, such as volume or dimensions of the anatomic feature, thicknesses of the different layers of the anatomic feature” which is obvious, given the generated 3D object, to determine the measured parameters of the object such as volume, dimension, thickness, ....

Claim 25 adds into claim 1 “wherein the specific anatomic feature is a heart and the measured parameters include one of the following: volume of the heart, volume of blood in each chamber of the heart, thickness of the different layers of the heart wall, size of a specific vessel” which is obvious, given the generated 3D object in which the 3D object is a human heart model, to determine the measured parameters of the heart’s components such as wall, vessel, chamber, ....

Claim 28 adds into claim 1 “wherein a 3D mesh is generated from the set of 2D medical images, in which the 3D mesh is a polygonal representation of the volume of the patient specific anatomic feature” (Lee, [0145); Dou, 5.1. Learning curves and 3.1. 3D convolutional network).

Claim 29 adds into claim 28 “wherein in which a line or spline is extracted from the 3D mesh along a direction of the patient specific anatomic feature” which is well-known in computer graphic art to detect a line or spline from a 3D object (e.g., the boundary of components of the 3D object).

Claim 30 adds into claim 28 “wherein a classifier is used to identify the anatomic feature from the extracted line or spline, identify the physical properties of the anatomic feature from the extracted line or spline, and/or identify a pathology of the anatomic feature from the extracted line or spline” (Zhou, 2.3 | 3D deformable model for bone and cartilage — the boundary of segmentation objects for cartilage and bone; Dou, 5.1. Learning curves and 3.1. 3D convolutional network).

Claim 34 adds into claim 30 “wherein the classifier is trained to identify a specific anatomical feature, trained to determine parameters of the specific anatomic feature such as its location relative to the human body, dimension or thickness, and/or trained to determine a potential defect or pathology of the specific anatomic feature” (Zhou, 2.3 

Claim 47 claim a system based on the method of claims 1- 16, 19, 21-22, 24-25, 28-30, 34; therefore, it is rejected under a similar rationale.

Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 8, the allowable subject matter is “wherein the predetermined orientation and spacing between each 2D medical image within the new set of 2D medical images are determined using machine learning techniques.”
In claim 22, the allowable subject matter is “wherein the placement of the dowel or other joining structure is automatically determined.”



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571) 272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616